TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00110-CV


Thomas J. Galland, Appellant

v.

David L. Winn d/b/a "eMDs" and AMT Solutions, Inc., Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 01-210-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N



	Appellant Thomas J. Galland filed with this Court a motion to dismiss, informing this
Court that he no longer wishes to pursue his appeal.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2).


  
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   April 10, 2003